Citation Nr: 1024419	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  04-39 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 
1981.  The appellant seeks surviving parent benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that granted the 
appellant's claim to entitlement to accrued benefits.  The 
appellant seeks a higher rate of accrued benefits. 

As an initial matter, the Board notes that in July 2006, the 
Board remanded the claim for nonservice-connected burial 
allowance for additional development.  In June 2007, the RO 
granted the appellant's claim for entitlement to burial 
benefits and the appellant has not disagreed with that 
amount.  In finding that the appellant was entitled to burial 
benefits, the RO reinstated the Veteran's 
nonservice-connected pension benefits and in so doing awarded 
the appellant accrued benefits.  The appellant thereafter 
perfected an appeal disagreeing with the amount of accrued 
benefits awarded.  Because the appellant's initial claim of 
entitlement to burial benefits was granted on remand, the 
remaining issue before the Board is the appellant's claim of 
entitlement to accrued benefits.


FINDING OF FACT

The appellant is not legally entitled to a sum greater than 
$8,070.00 for nonservice-connected pension benefits owed to 
the Veteran at the time of his death.


CONCLUSION OF LAW

The requirements for entitlement to accrued benefits in 
excess of $8,070.00 have not been met.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued Benefits

Upon the death of a veteran, his lawful dependant parents (in 
equal shares) or surviving parent may be paid periodic 
monetary benefits to which the veteran was entitled at the 
time of death, or that were due and unpaid for a period not 
to exceed two years, based upon existing rating decisions or 
other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).

In a September 1998 rating decision, the Veteran was awarded 
nonservice-connected pension benefits, effective March 1, 
1998.  On December 14, 2002, however, his pension benefits 
were terminated based upon information from the Social 
Security Administration (SSA) that his income exceeded the 
maximum amount for eligibility for pension benefits, 
effective February 1, 1999.  The termination of pension 
benefits resulted in an overpayment of $35,150.00.  The 
Veteran passed away on October 1, 2003.  

At an unknown date prior to the Veteran's death, a March 2003 
letter from the SSA was submitted to the VA indicating that 
the SSA was in the process of removing earnings from the 
Veteran's record because the Veteran had proven that he had 
not worked in California.  In fact, the record reflects that 
the Veteran resided in New York until he died.  The appellant 
has clarified that the Veteran's identity had been stolen and 
the income reported to the SSA was incorrect.  Thereafter, in 
August 2006, the RO determined that based upon the above 
events, an administrative error had been made in terminating 
the Veteran's pension.

In May 2007, the RO re-instated the Veteran's pension and 
awarded the appellant accrued benefits in the amount of 
$43,220.00 for the period from February 1, 1999, to October 
1, 2003.  In June 2007, the RO sent a new rating decision 
stating that the May 2007 decision was a mathematical error 
and that instead, the appellant was due $8,070.00, the amount 
due to the Veteran from the date that he stopped receiving 
his pension in December 2002 until his death in October 2003.  
In so doing, the RO explained that although the Veteran's 
pension was terminated effective February 1999, he had 
previously received the amount that had been deemed an 
overpayment of benefits from February 1999 until December 
2002, and thus the appellant was not entitled to monies 
already paid.  While those benefits that were paid had been 
previously found to be an overpayment, the restoration of his 
pension meant that they were now proper payment of benefits 
that had already been paid.

The Board finds in this case that the appellant is not 
entitled to accrued benefits in excess of $8,070.00.  The 
record reflects that the Veteran received 
nonservice-connected pension benefits from March 1998 until 
December 2002 in the amount of $35,150.00.  When calculating 
the amount owed to the Veteran from December 2002 until his 
death on October 1, 2003, the amount totals $8,070.00.  The 
annual rate for pension from December 2002 was $9,690.00, or 
$807.00 per month, multiplied by ten months, so the Veteran 
was entitled to a total of $8,070.00.

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Accordingly, entitlement to accrued 
benefits in excess of $8,070.00 is denied.

With respect to the appellant's claim for entitlement to 
accrued benefits in excess of $8,070.00, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  In particular, the December 2008 Supplemental 
Statement of the Case satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the issue on appeal is controlled by the amount 
of nonservice-connected pension benefits allowable by law, 
there is no medical controversy and development of any 
medical evidence would have no bearing on the decision.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
or is not part of the claims file.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


ORDER

Entitlement to accrued benefits in excess of $8,070.00 is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


